Per Curiam.
J. M. O. Camp was convicted of manufacturing intoxicating liquors and of possessing apparatus for manufacturing intoxicating liquors. He excepts to the overruling of his motion for a new trial. There was evidence that a still furnace, a still worm, a fiakestand, a still cap, and three or four barrels of spent beer or slop which was non-intoxicating, were found, on January 5, 1929, in a hog-lot and hog-pen on the premises occupied by the accused; and that this “spent beer or slop” was sometimes fed to hogs. There was also evidence that the defendant had been working away from the premises until January 4, 1929, coming home only on Saturdays and on Christmas Eve day; that the defendant’s son, who had lived on the place, owned the hogs, and that the defendant’s son had recently left the State; that the officers “found indications of where liquor had been made there just a short time, I don’t know exactly how long, . . looked like there had been several coals there.”
The 1st special ground of the motion for a new trial assigns error on the exclusion of certain evidence as to the possession of the hogs, and upon the following statement of the court in- the presence of the jury: “The possession [of the hogs] would be that of the father if he (meaning the son) was not a married man. I don’t think it would be admissible what the boy said about it. If he had them in possession at his home or something like that.” The evidence did not show definitely whether the boy had reached his majority. If the trial judge erred in excluding the evidence as to possession of the hogs, the error was harmless, for other witnesses testified that the hogs belonged to defendant’s son. As to the judge’s statement in the presence of the jury, made during the colloquy between the court and counsel a motion for a mistrial should have been made.
The 2d special ground of the motion complains of the admission of the minutes of court showing a former conviction of the defendant. Conceding that this was error, substantially the same evidence was given in the testimony of the witness Cheatwood, without objection, and, therefore, this ground furnishes no cause for a new trial.
*461The evidence amply authorized the verdict.

Judgment affirmed.


Broyles, O. J., and Bloodworlh, J., concur. Buhe, J., dissents.